DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 7-12, 14 are allowed, renumbered 1-7. Claims 1-6, 13, 15-20 are cancelled.
Claim 7 is allowed over the prior art of record because the examiner found neither prior art citedin its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A facsimile management system comprising: 
a system server coupled to one or more fax servers, each of the fax servers being coupled to a configuration database storing records indicating a selected configuration of a corresponding one of the fax servers during a failed attempt at transmitting the fax image, and 
a carrier database storing records correlating a carrier to an incoming facsimile number; and, 
a carrier monitor module executing in a memory of the server, the carrier monitor module server comprising program code which when executed by a processor of the server enables to the server to: monitor the incoming facsimile number transmitting a fax image by the carrier; and, on condition that a threshold failure rate is met or exceeded for the carrier transmitting the fax image on the incoming facsimile number, 
adjust the carrier to a new carrier by changing a record to indicate the new carrier in the carrier database, and, 3Application No. 16/909,945 Filed: June 23, 2020 Attorney Docket No.: 1271-003CIPCONCON 
a fax server module executing in a memory of each one of the fax servers, the fax server module comprising program code which when executed by a processor of a corresponding one of the fax servers enables the fax server to: 
respond to a failed attempt at transmitting the fax image by the corresponding one of the fax servers by writing a record to the configuration database that indicates the selected configuration of the fax server during the failed attempt, 
receive, in a memory of the corresponding one of the fax servers, each of a new fax image to be transmitted to a recipient, a specified fax sender, and also at least a portion of a phone number, retrieve, into the memory of the corresponding one of the fax servers, a current selected configuration stored for the specified fax sender, 
query the configuration database to determine whether the retrieved current selected configuration of the specified fax sender matches a record in the database, and 
on condition that a match is found, establish that a prior facsimile transmitted by the specified fax sender was unsuccessful, 4Application No. 16/909,945 Filed: June 23, 2020 Attorney Docket No.: 1271-003 CIPCONCON but on condition that no match is found, transmit the new fax image by the corresponding one of the fax servers.

Watts (US 2017/0230544) teaches methods and systems for an auditing infrastructure for an Internet fax service architecture are provided. According to one embodiment, information regarding an event, associated with a component of the Internet fax service architecture, that is to be logged, is received by a centralized audit logging module of the Internet fax service architecture. The component may be a web server, an email server, a fax server, a notification server or an imaging system. The information is utilized by the centralized audit logging module to determine specific parameters within the Internet fax service architecture to be logged. Finally, the event, including the information and the specific parameters, is recorded by the centralized audit logging module to an audit log associated with the Internet fax service architecture in a standardized format.
carrier database, and, 3Application No. 16/909,945 Filed: June 23, 2020 Attorney Docket No.: 1271-003CIPCONCON 
a fax server module executing in a memory of each one of the fax servers, the fax server module comprising program code which when executed by a processor of a corresponding one of the fax servers enables the fax server to: 
respond to a failed attempt at transmitting the fax image by the corresponding one of the fax servers by writing a record to the configuration database that indicates the selected configuration of the fax server during the failed attempt, 
receive, in a memory of the corresponding one of the fax servers, each of a new fax image to be transmitted to a recipient, a specified fax sender, and also at least a portion of a phone number, retrieve, into the memory of the corresponding one of the fax servers, a current selected configuration stored for the specified fax sender, 
query the configuration database to determine whether the retrieved current selected configuration of the specified fax sender matches a record in the database, and 
on condition that a match is found, establish that a prior facsimile transmitted by the specified fax sender was unsuccessful, 4Application No. 16/909,945 Filed: June 23, 2020 Attorney Docket No.: 1271-003 CIPCONCON but on condition that no match is found, transmit the new fax image by the corresponding one of the fax servers.

Jun (US 2016/0165510) teaches a system that incorporates the subject disclosure may include, for example, responsive to a determination that a number of failed service requests directed to a first access technology exceeds a threshold for a maximum number of failed service requests, performing cell selection associated with a second radio access technology during an overload mitigation time duration; and responsive to a determination of an expiration of the overload 
However, Jun does not teach the invention as claimed, especially adjust the carrier to a new carrier by changing a record to indicate the new carrier in the carrier database, and, 3Application No. 16/909,945 Filed: June 23, 2020 Attorney Docket No.: 1271-003CIPCONCON 
a fax server module executing in a memory of each one of the fax servers, the fax server module comprising program code which when executed by a processor of a corresponding one of the fax servers enables the fax server to: 
respond to a failed attempt at transmitting the fax image by the corresponding one of the fax servers by writing a record to the configuration database that indicates the selected configuration of the fax server during the failed attempt, 
receive, in a memory of the corresponding one of the fax servers, each of a new fax image to be transmitted to a recipient, a specified fax sender, and also at least a portion of a phone number, retrieve, into the memory of the corresponding one of the fax servers, a current selected configuration stored for the specified fax sender, 
query the configuration database to determine whether the retrieved current selected configuration of the specified fax sender matches a record in the database, and 
on condition that a match is found, establish that a prior facsimile transmitted by the specified fax sender was unsuccessful, 4Application No. 16/909,945 Filed: June 23, 2020 Attorney Docket No.: 1271-003 CIPCONCON but on condition that no match is found, transmit the new fax image by the corresponding one of the fax servers.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675